DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 11-12, 14-16, & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chambliss et al. (US Pub. No. 2008/0120320 A1).
In respect to Claim 1, Chambliss teaches:
a method, comprising: receiving, by a first device and from a second device, first data associated with an entity; (Chambliss teaches [0041] retrieval of data from a storage device.)
providing, by the first device, the first data as input to a matching model; identifying, by the first device and based on an output from the matching model, a core identifier that identifies the entity; (Chambliss teaches [0041] a request for data, wherein the retrieved data is based upon matching the request for data.) (Chambliss teaches [0051] identification of a version identifier, wherein this identifier is a core identifier.)
providing, by the first device and to a third device, the core identifier; receiving, by the first device based on providing the core identifier to the third device, one or more other identifiers that identify the entity; sending, by the first device and to each of one or more fourth devices, a query including the one or more other identifiers; (Chambliss teaches [0051] identification of a version identifier, wherein this identifier is a core identifier.) (Chambliss teaches [0052] multiple identifiers providing and sending information within a table.)
receiving, by the first device and based on the query, second data associated with the entity; and providing, by the first device and to the second device, the second data (Chambliss teaches [0052] providing the version identifier to entities within the table.)
As per Claim 2, Chambliss teaches:
wherein the entity is a first entity; and wherein the method further comprises: identifying, based on the output from the matching model, a second entity that matches the first entity (Chambliss [0073-0074] teaches querying a collection for a match)
As per Claim 4, Chambliss teaches:
wherein sending, to each of the one or more fourth devices, the query including the one or more other identifiers comprises: sending one of the one or more other identifiers to each of the one or more fourth devices (Chambliss teaches [0052] providing the version identifier to entities within the tables.)



As per Claim 5, Chambliss teaches:
curating the second data to create curated second data; and wherein providing, to the second device, the second data comprises: providing the curated second data (Chambliss teaches [0052] providing the version identifier to the table.)
As per Claim 7, Chambliss teaches:
wherein providing, to the second device, the second data comprises: providing, to the second device, the second data and the core identifier (Chambliss teaches [0051] identification of a version identifier, wherein this identifier is a core identifier.) (Chambliss teaches [0052] multiple identifiers providing and sending information within a table.)

Claims 8-9, 11-12, & 14 are the device claims corresponding to method claims 1-2, 4-5, & 7 respectively, therefore are rejected for the same reasons noted previously.

Claims 15-16 & 18-19 are the media claims corresponding to method claims 1-2 & 4-5 respectively, therefore are rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 3, 6, 10, 13, 17, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        September 8, 2022